WHEELER, District Judge.
Paragraph 315 of the act of 1897 provides for a duty on “plushes, velvets, velveteens, corduroys and all pile fabrics * * composed of cotton or other vegetable fiber,” and paragraph 342 for a different duty on “all pile fabrics of which flax is the component material of chief value.” The merchandise is flax plush, and plush is a pile fabric, and flax vegetable. It would fall under paragraph 315, as a plush of vegetable fiber, but for the provision in 342 for a particular kind of vegetable fiber in such fabrics. This is more specific. Decision of board reversed.